DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 18, 21, 23, 24, 30, 33, 35, 37-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 18, 21, 23, 24, 30, 33, 35	
None of the prior art of record discloses, alone or in combination, device, system, method wherein a receiver configured to receive cache information from the edge server before a delivery request for the content data of the content is received from a user of the terminal device, the cache information including information about an existence of the cache data of the content on the edge server; a memory configured to store the cache information; and a controller, wherein the controller determines whether or not the at least one base station is capable of high-speed or high-capacity communication, when the controller determines that the edge server has the cache data of the content, and determines, when the delivery request for the content data is received from the user, whether or not the edge server has the cache data of the content, based on the cache information stored in the memory, makes a determination of quality of the content, and, in a case where the quality of the content satisfies a predetermined condition, transmits, to the edge server, a request to change a delivery 

Claims 37-39
 	None of the prior art discloses, alone or in combination, the device, system or method wherein receiving cache information from the edge server before a delivery request for the content data of the content is received from a user of the terminal device, the cache information including information about an existence of the cache data of the content on the edge server; storing the cache information in a memory; determining, when the delivery request for the content data is received from the user, whether or not the edge server has the cache data of the content, based on the cache information stored in the memory; determining whether or not the at least one base station is capable of high-speed or high-capacity communication, when the determining determines that the edge server has the cache data of the content; and making a determination of quality of the content, and, in a case where the quality of the content satisfies a predetermined condition, transmitting, to the edge server, a request to change a delivery control method for the cache data of the content, when the at least one base station is capable of the high-speed or the high-capacity communication, wherein the determination of the quality of the content is a determination of a number of times playback of the content has been stopped during the playback, and the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOE CHACKO/Primary Examiner, Art Unit 2456